The opinion of the court was delivered by
Anders, O. J. —
The notice of appeal in this cause was served upon counsel for the respondent on February 26th, *616and the transcript was filed in this court on April 29, 1892. No brief having been filed by appellant within the time prescribed by rule seven of this court, or at all, the respondent moves to dismiss the appeal. After the lapse of more than double the period of time within which a brief should have been filed, and without having prepared, or attempted to prepare, their brief, counsel for appellant appeared at the hearing of the motion to dismiss and asked the court for still further time.
While we expect counsel to regard the rules of court in all cases, we would not dismiss an appeal for unavoidable delay in filing briefs. But, in this instance, no satisfactory reason is given for the delay, nor indeed is any reason at all given, except that two members of the firm of counsel representing the appellant were so continuously engaged in other matters that it was impossible to devote any of their time to this particular case. Why the third member of the firm did not, at least, undertake the preparation of the brief we are not fully informed. Upon the showing made by respondent, the application for an extension of time to file briefs must be denied.
The appeal is dismissed at the cost of appellant.
Scott, Hoyt, Stiles and Dunbar, JJ., concur.